RESOLUCIÓN
A tenor con nuestra Orden de 30 de junio de 1987, en-mendatoria de nuestra Orden de 10 de octubre de 1957, según enmendada, 4 L.RR.A. Ap. V, se constituye el Co-mité de Reforma Judicial y de Administración del Tribunal de Primera Instancia, adscrito al Secretariado de la Confe-rencia Judicial, de la manera siguiente:
1. Ledo. Carlos J. Irizarry Yunqué — Presidente
2. Ledo. Carlos R. Noriega Rodríguez — Presidente del Colegio de Abogados
3. Decano Antonio García Padilla — Escuela de Dere-cho de la Universidad de Puerto Rico
4. Decano Carlos Ramos González — Escuela de Dere-cho de la Universidad Interamericana de Puerto Rico
5. Decano José E. Irizarry Jordán — Escuela de Dere-cho de la Pontificia Universidad Católica de Puerto Rico
6. Hon. Gilberto Gierbolini Rodríguez — Juez Superior
7. Hon. Ygrí Rivera de Martínez — Juez Superior
8. Hon. Aurelio Gracia Morales — Juez Superior
9. Hon. Reinaldo Franqui Cario — Juez de Distrito
10. Leda. Maricarmen Ramos de Szendrey — Práctica privada
11. Ledo. José M. Biaggi Junquera — Práctica privada
12. Ledo. Virgilio Ramos González — Práctica privada
13. Ledo. Héctor Reichard De Cardona — Práctica pri-vada
14. Ledo. Samuel T. Céspedes — Práctica privada
15. Sr. Pedro Galarza — Contador Público Autorizado
La encomienda y esfera de actividades de este Comité será la siguiente:
1. Estudiar y evaluar la estructura, la organización y el funcionamiento del Tribunal de Primera Instancia, las *599funciones de cada una de sus secciones, la competencia de éstas por razón de cuantía y materias en asuntos civiles y naturaleza de los delitos en asuntos criminales, la sede de las salas del Tribunal de Primera Instancia y su demarca-ción territorial, el sistema de apelación o revisión de las decisiones de dicho tribunal, y cualquier otro aspecto que estime pertinente.
2. Analizar toda la fase administrativa del Tribunal de Primera Instancia, incluso la revisión de las Reglas para la Administración del mismo.
3. Recomendar las propuestas, enmiendas o modifica-ciones al sistema judicial y a las Reglas para la Adminis-tración del Tribunal de Primera Instancia que considere necesarias para el mejoramiento del funcionamiento del sistema de justicia.
4. Realizar cualquier otra gestión que le encomiende el Tribunal Supremo en relación con estos asuntos.
Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado Secretario General